 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Case No. 19cr2259-AJB

Plaintiff,

VS.
JUDGMENT OF DISMISSAL

ISAAC PEREZ-HERNANDEZ (01),

Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Government for dismissal, without prejudice; or
the Court has granted the motion of the defendant for a judgment of acquittal; or

a jury has been waived, and the Court has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;

Xe O OF OF RW OF OQ

of the offense(s) as charged in the Information:

8:1326(a),(b) - Attempted Reentry of Removed Alien (Felony)

 

 

 

 

Dated: 8/5/2019 FILED ofetagle

om. Anthony J. Baté lia
AUG 08 2019 fo ed States nase Judge

CLERK, U8. DISTRICT COURT

| SOUTHERN STRICT OF CALIFORNIA
BY BEPUTY

 

 

 
